Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which revoked petitioner’s parole.
After a hearing, petitioner was found guilty of consuming alcohol, possessing a handgun and threatening to kill his wife, which were violations of the terms of his parole. As a result, respondent revoked petitioner’s parole and ordered him held for three years in prison. Petitioner raises a number of challenges to this determination, most of which relate to the sufficiency of the evidence supporting it. We have considered petitioner’s claims and find them to be without merit. The testimony of the parole officer and petitioner’s wife, combined with the documentary evidence admitted at the hearing, provides substantial evidence supporting respondent’s determination. The fact that the gun was inoperable does not affect this determination as we have held that possession of such a weapon may constitute a violation of parole (see, People ex rel. Branch v Barnes, 199 AD2d 726). Lastly, we do not find that the sanction imposed was disproportionate to the offense in light of the circumstances.
Mercure, J. P., Crew III, White, Peters and Spain, JJ., concur. *807Adjudged that the determination is confirmed, without costs, and petition dismissed.